Case 2:15-cv-02926-DRH-SIL Document 143 Filed 06/17/20 Page 1 of 2 PageID #: 8351



                                                                      Richard C. Schoenstein, Partner
                                                                                        212.216.1120
                                                                      rschoenstein@tarterkrinsky.com




                                                      June 17, 2020

 Via ECF

 Hon. Denis R. Hurley, U.S.D.J.
 United States District Court
 Eastern District of New York
 100 Federal Plaza
 Central Islip, NY 11722

                Re:    Capricorn Management Systems, Inc. v. Government Employees
                       Insurance Co., 15-cv-02926-DRH-SIL

 Dear Judge Hurley:

        We represent Plaintiff Capricorn Management Systems, Inc. (“Plaintiff”) in the above-
 captioned action. We write to clarify for the Court the recent filing of a Stipulation of Dismissal
 (ECF Doc. No. 142). This filing pertained only to claims between Plaintiff and Defendant Auto
 Injury Solutions, Inc. (“AIS”), which those two parties have agreed to voluntarily dismiss
 without prejudice and without waiver of appellate rights.

          The case continues as to Plaintiff and Defendant Government Employees Insurance Co.
 (“GEICO”), with respect to both Plaintiff’s breach of contract claim that survived GEICO’s
 motion for summary judgment and as to GEICO’s counterclaims and third-party claims. Indeed,
 the parties are scheduled for a Final Pre-Trial Conference with Magistrate Judge Locke on July
 28, 2020, after which we understand the matter will be forwarded to Your Honor to place on the
 trial calendar.

         By order entered today, June 17, 2020, on the docket, Your Honor So-Ordered the
 Stipulation of Dismissal and directed the Clerk of the Court to close this case (the “Dismissal
 Order”). Plaintiff respectfully requests that Your Honor amend the Dismissal Order to reflect
 that the Parties only stipulated to dismiss AIS’ counterclaim and withdraw the Dismissal Order
 to the extent that it directs the Clerk of the Court to close this case.
Case 2:15-cv-02926-DRH-SIL Document 143 Filed 06/17/20 Page 2 of 2 PageID #: 8352
 Hon. Denis R. Hurley, U.S.D.J.
 June 17, 2020
 Page 2 of 2

        We appreciate Your Honor’s continued attention to this matter.

                                                    Respectfully submitted,




                                                    Richard C. Schoenstein


 cc:    All Counsel of Record (Via ECF)
